


110 HR 518 : International Solid Waste Importation

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 518
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 25, 2007
			 Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To amend the Solid Waste Disposal Act to
		  authorize States to restrict receipt of foreign municipal solid waste and
		  implement the Agreement Concerning the Transboundary Movement of Hazardous
		  Waste between the United States and Canada, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Solid Waste Importation
			 and Management Act of 2007.
		2.International
			 transportation and disposal of municipal solid waste
			(a)In
			 GeneralSubtitle D of the Solid
			 Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended
			 by adding after section 4010 the following new section:
				
					4011.International
				transportation and disposal of municipal solid waste
						(a)State Authority
				To Address Importation and Management of Municipal Solid Waste
							(1)In
				generalUntil the date on which all final regulations issued by
				the Administrator to implement and enforce the Agreement (including notice and
				consent provisions of the Agreement) become effective, a State may enact a law
				or laws or issue regulations or orders imposing limitations on the receipt and
				disposal of foreign municipal solid waste within the State. Laws, regulations,
				and orders enacted or issued before that date may continue in effect according
				to their terms after that date.
							(2)Effect on
				interstate and foreign commerceNo State action taken as
				authorized by this section shall be considered to impose an undue burden on
				interstate and foreign commerce or to otherwise impair, restrain, or
				discriminate against interstate and foreign commerce.
							(3)Trade and treaty
				obligationsNothing in this section affects, replaces, or amends
				prior law relating to the need for consistency with international trade
				obligations.
							(b)Authority of
				Administrator
							(1)In
				generalBeginning immediately after the date of enactment of this
				section, the Administrator shall—
								(A)perform the
				functions of the Designated Authority of the United States described in the
				Agreement with respect to the importation and exportation of municipal solid
				waste under the Agreement; and
								(B)implement and
				enforce the notice and consent and other provisions of the Agreement.
								(2)RegulationsNot
				later than 24 months after the date of enactment of this section, the
				Administrator shall issue final regulations with respect to the Administrator’s
				responsibilities under paragraph (1).
							(3)Consent to
				importationIn considering whether to consent to the importation
				under article 3(c) of the Agreement, the Administrator shall—
								(A)give substantial
				weight to the views of the State or States into which the municipal solid waste
				is to be imported, and consider the views of the local government with
				jurisdiction over the location where the waste is to be disposed;
								(B)consider the
				impact of the importation on—
									(i)continued public
				support for and adherence to State and local recycling programs;
									(ii)landfill capacity
				as provided in comprehensive waste management plans;
									(iii)air emissions
				from increased vehicular traffic; and
									(iv)road
				deterioration from increased vehicular traffic; and
									(C)consider the
				impact of the importation on homeland security, public health, and the
				environment.
								(4)Actions in
				violation of the agreementNo person shall import, transport, or
				export municipal solid waste for final disposal or for incineration in
				violation of the Agreement.
							(c)Compliance
				Orders(1)Whenever on the basis of
				any information the Administrator determines that any person has violated or is
				in violation of this section, the Administrator may issue an order assessing a
				civil penalty for any past or current violation, requiring compliance
				immediately or within a specified time period, or both, or the Administrator
				may commence a civil action in the United States district court in the district
				in which the violation occurred for appropriate relief, including a temporary
				or permanent injunction.
							(2)Any order issued pursuant to this
				subsection shall state with reasonable specificity the nature of the violation.
				Any penalty assessed in the order shall not exceed $25,000 per day of
				noncompliance for each violation. In assessing such a penalty, the
				Administrator shall take into account the seriousness of the violation and any
				good faith efforts to comply with applicable requirements.
							(d)Public
				HearingAny order issued under this section shall become final
				unless, not later than 30 days after the order is served, the person or persons
				named therein request a public hearing. Upon such request, the Administrator
				shall promptly conduct a public hearing. In connection with any proceeding
				under this section, the Administrator may issue subpoenas for the attendance
				and testimony of witnesses and the production of relevant papers, books, and
				documents, and may promulgate rules for discovery procedures.
						(e)Violation of
				Compliance OrdersIf a violator fails to take corrective action
				within the time specified in a compliance order, the Administrator may assess a
				civil penalty of not more than $25,000 for each day of continued noncompliance
				with the order.
						(f)DefinitionsFor
				purposes of this section:
							(1)AgreementThe
				term Agreement means—
								(A)the Agreement
				Concerning the Transboundary Movement of Hazardous Waste between the United
				States and Canada, signed at Ottawa on October 28, 1986 (TIAS 11099) and
				amended on November 25, 1992; and
								(B)any regulations
				promulgated and orders issued to implement and enforce that Agreement.
								(2)Foreign
				municipal solid wasteThe term foreign municipal solid
				waste means municipal solid waste generated outside of the United
				States.
							(3)Municipal solid
				waste
								(A)Waste
				includedExcept as provided in subparagraph (B), the term
				municipal solid waste means—
									(i)all waste
				materials discarded for disposal by households, including single and
				multifamily residences, and hotels and motels; and
									(ii)all waste
				materials discarded for disposal that were generated by commercial,
				institutional, municipal, and industrial sources, to the extent such
				materials—
										(I)are essentially
				the same as materials described in clause (i); and
										(II)were collected
				and disposed of with other municipal solid waste described in clause (i) or
				subclause (I) of this clause as part of normal municipal solid waste collection
				services, except that this subclause does not apply to hazardous materials
				other than hazardous materials that, pursuant to regulations issued under
				section 3001(d), are not subject to regulation under subtitle C.
										Examples of
				municipal solid waste include food and yard waste, paper, clothing, appliances,
				consumer product packaging, disposable diapers, office supplies, cosmetics,
				glass and metal food containers, and household hazardous waste. Such term shall
				include debris resulting from construction, remodeling, repair, or demolition
				of structures.(B)Waste not
				includedThe term municipal solid waste does not
				include any of the following:
									(i)Any solid waste
				identified or listed as a hazardous waste under section 3001, except for
				household hazardous waste.
									(ii)Any solid waste,
				including contaminated soil and debris, resulting from—
										(I)a response action
				taken under section 104 or 106 of the Comprehensive Environmental Response,
				Compensation, and Liability Act (42 U.S.C. 9604 or 9606);
										(II)a response action
				taken under a State law with authorities comparable to the authorities of such
				section 104 or 106; or
										(III)a corrective
				action taken under this Act.
										(iii)Recyclable
				materials that have been separated, at the source of the waste, from waste
				otherwise destined for disposal or that have been managed separately from waste
				destined for disposal.
									(iv)Scrap rubber to
				be used as a fuel source.
									(v)Materials and
				products returned from a dispenser or distributor to the manufacturer or an
				agent of the manufacturer for credit, evaluation, and possible reuse.
									(vi)Any solid waste
				that is—
										(I)generated by an
				industrial facility; and
										(II)transported for
				the purpose of treatment, storage, or disposal to a facility or unit thereof
				that is owned or operated by the generator of the waste, located on property
				owned by the generator or a company with which the generator is affiliated, or
				the capacity of which is contractually dedicated exclusively to a specific
				generator, so long as the disposal area complies with local and State land use
				and zoning regulations applicable to the disposal site.
										(vii)Any medical
				waste that is segregated from or not mixed with solid waste.
									(viii)Sewage sludge
				and residuals from any sewage treatment plant.
									(ix)Combustion ash
				generated by resource recovery facilities or municipal incinerators, or waste
				from manufacturing or processing (including pollution control) operations not
				essentially the same as waste normally generated by households.
									(x)Solid waste
				generated incident to the provision of service in interstate, intrastate,
				foreign, or overseas air
				transportation.
									.
			(b)Table of Contents
			 AmendmentThe table of contents of the
			 Solid Waste Disposal Act (42 U.S.C.
			 prec. 6901) is amended by adding after the item relating to section 4010 the
			 following new item:
				
					
						Sec. 4011. International transportation
				and disposal of municipal solid
				waste.
					
					.
			
	
		
			Passed the House of
			 Representatives April 24, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
